DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 7/20/2022. Claims 1-12 are pending in this application.
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names 

3.	Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khvalkovskiy et al. (US 2014/0056060).
	Re claim 1, Khvalkovskiy teaches, Figs. 3 & 17, [0036, 0037, 0102], a spin element comprising: 
-a wiring (SO active layer); 
-a laminated body (left or right 310’’) including a first ferromagnetic layer laminated on the wiring (SO active layer); 
-a first conductive part (336) and a second conductive part (336) which sandwich the first ferromagnetic layer in a plan view in a laminating direction (e.g. Mag. Junction is between end to end of two 336); and 
-a first high resistance layer (335) which is in contact with the wiring (SO active layer) between the first conductive part (336) and the wiring and has an electrical resistivity equal to or higher than that of the wiring (SO active layer).

    PNG
    media_image1.png
    356
    525
    media_image1.png
    Greyscale

Re claim 8, Khvalkovskiy teaches a second high resistance layer (335) which is in contact with the wiring (SO active layer) between the second conductive part (336) and the wiring and has an electrical resistivity equal to or higher than that of the wiring (Fig. 17).
Re claim 9, Khvalkovskiv teaches the laminated body (110) is formed of the first ferromagnetic layer, and the wiring (SO active layer) is any one of a metal, an alloy, an intermetallic compound, a metal boride, a metal carbide, a metal silicide, and a metal phosphide which have a function of generating a spin current by a spin Hall effect when a current flows (Fig. 3, [0040]). 
Re claim 10, Khvalkovskiv teaches the laminated body (110) includes the first ferromagnetic layer (112), a nonmagnetic layer (114), and a second ferromagnetic layer (116) from a side close to the wiring (120), and the wiring is any one of a metal, an alloy, an intermetallic compound, a metal boride, a metal carbide, a metal silicide, and a metal phosphide which have a function of generating a spin current by a spin Hall effect when a current flows (Fig. 3, [0037, 0040]). 
Re claim 11, Khvalkovskiv teaches the laminated body (110) includes a nonmagnetic layer (114), and the first ferromagnetic layer (112) from a side close to the wiring, and the wiring (120) is a ferromagnetic layer (e.g. including Fe, Co, Ni) which is able to have a magnetic domain wall therein (Fig. 3, [0040]).
4.	Claim(s) 1, 4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuzumi (US 2005/0104102). 
Re claim 1, Fukuzumi teaches, Fig. 1, [0030, 0031], a spin element comprising: 
-a wiring (Ta, 29); 
-a laminated body (30) including a first ferromagnetic layer laminated on the wiring (29); 

-a first high resistance layer (metal oxide 27) which is in contact with the wiring (29) between the first conductive part (20) and the wiring (29) and has an electrical resistivity equal to or higher than that of the wiring (29).

    PNG
    media_image2.png
    481
    445
    media_image2.png
    Greyscale

Re claim 4, Fukuzumi teaches materials which constitute the first high resistance (27) and the wiring (29) are the same (e.g. including tantalum). 
Re claim 7, Fukuzumi teaches a thickness of the first high resistance layer (consider 41, 42) at a first point is thicker than a thickness thereof at a second point farther from the first ferromagnetic layer than the first point (center is thicker vs outside, Fig, 3).
Re claim 8, Fukuzumi teaches a second high resistance layer (silicon oxide 41) which is in contact with the wiring (43) between the second conductive part (20) and the 
Re claims 9 & 10, Fukuzumi teaches the laminated body (30) includes the first ferromagnetic layer, a nonmagnetic layer, and a second ferromagnetic layer from a side close to the wiring (29), and the wiring (Ta, 29) is any one of a metal, an alloy, an intermetallic compound, a metal boride, a metal carbide, a metal silicide, and a metal phosphide which have a function of generating a spin current by a spin Hall effect when a current flows (Fig. 1). 
5.	Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsumita et al. (US 2021/0364580).
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Re claim 1, Tsumita teaches, Figs. 1, 2 & 6, [0011, 0016, 0038, 0043, 0049, 0055, 00701], a spin element comprising: 
-a wiring (SOT 5); 

-a first conductive part (21A-2) and a second conductive part (21B-2) which sandwich the first ferromagnetic layer (1) in a plan view in a laminating direction; and 
-a first high resistance layer (11A, Ni-Cr) which is in contact with the wiring (5) between the first conductive part (21A-2) and the wiring (5) and has an electrical resistivity equal to or higher than that of the wiring (5).

    PNG
    media_image3.png
    321
    469
    media_image3.png
    Greyscale

Note: based on resistivity equal, also 21A-1 considered as wiring, 21A-2 considered as first high resistance layer, and 30 considered as conductive parts.  
Re claim 2, Tsumita teaches a perimeter of the first high resistance layer (11 and/or 21A-1) is smaller than a perimeter of the first conductive part (30) (layer vs circuit), and the first high resistance layer (11) is included in the first conductive part in a plan view in the laminating direction (e.g. part of 11 within 21A-2) (Fig. 2). 
Re claim 3, Tsumita teaches a perimeter of the first high resistance layer (consider 21A-1 or 11A) is smaller than a perimeter of the first conductive part (circuit 30), and a 
Re claim 4, Tsumita teaches materials which constitute the first high resistance layer and the wiring are same (e.g. via, 21A-1 & 21A-2). 
Re claim 5, Tsumita teaches in a second direction (vertical, y axis) orthogonal to a first direction (horizontal, x axis) in which the wiring (5) extends and the laminating direction, a width of the wiring (5) is narrower than that of the first high resistance layer (consider 21-A and 11A) in the second direction (Fig. 1).
Re claim 6, Tsumita teaches an interface between the first high resistance layer and the wiring has unevenness of one atomic layer or more (e.g. a high atomic number of 39 or more…in the outermost shell) [0056]. 
Re claim 7, Tsumita teaches a thickness of the first high resistance layer at a first point is thicker (including 11A & 21A-1) than a thickness thereof at a second point (including 11A) farther from the first ferromagnetic layer than the first point (Fig. 2).
Re claim 8, Tsumita teaches a second high resistance (21B-1 or 11) which is in contact with the wiring (5) between the second conductive part (21B-2 or 30) and the wiring (5) and has an electrical resistivity equal to or higher than that of the wiring (5) (Fig. 1). 
	Re claim 9, Tsumita teaches, Figs. 1 & 6, [0049], the laminated body (20) is formed of the first ferromagnetic layer (1), and the wiring (5) is any one of a metal, an alloy, an intermetallic compound, a metal boride, a metal carbide, a metal silicide, and a metal phosphide which have a function of generating a spin current by a spin Hall effect when a current flows.
	Re claim 10, Tsumita teaches the laminated body includes the first ferromagnetic layer (1), a nonmagnetic layer (2), and a second ferromagnetic layer (3) from a side close to 
	Re claim 11, Tsumita teaches the laminated body includes a nonmagnetic layer (4), and the first ferromagnetic layer (1) from a side close to the wiring (5’), and the wiring is a ferromagnetic layer which is able to have a magnetic domain wall (DW) therein (Fig. 8, [0109]).
Re claim 12, Tsumita teaches a reservoir element comprising: a plurality of spin elements; and a spin conductive layer which connects the first ferromagnetic layers of the plurality of spin elements (Fig. 9). 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DUY T NGUYEN/           Primary Examiner, Art Unit 2894                                                                                                                                                                                             	3/22/22